Citation Nr: 0117265	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  96-41 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
residuals of torn right knee ligaments, postoperative, with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1980 to May 1985 
and from November 1985 to October 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1993 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In this decision, the RO granted service 
connection for residuals, torn right knee ligaments, 
postoperative, with degenerative changes, rated as 10 percent 
disabling effective from February 24, 1993; chronic 
conjunctivitis with mild meibomian dysfunction, rated as 10 
percent disabling effective from February 24, 1993; duodenal 
ulcer disease, rated as non-compensably disabling effective 
from February 24, 1993; urethritis with urethral stricture, 
rated as non-compensably disabling effective from February 
24, 1993; prostatitis with prostatodynia, rated as non-
compensably disabling effective from February 24, 1993; 
herpes simplex virus, rated as non-compensably disabling 
effective from February 24, 1993; tinea versicolor, rated as 
non-compensably disabling effective from February 24, 1993; 
and atypical vascular headaches, rated as non-compensably 
disabling effective from February 24, 1993.  In addition, 
service connection was denied for Reiter's syndrome, rib 
injury, and eczema.  In December 1993, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  Thereafter, the veteran perfected his appeal as to 
the issues of a higher rating for right knee disability and 
service connection for Reiter's syndrome.  He did not 
initiate an appeal as to any other issue.  

In July 1994, the veteran testified at a personal hearing 
before a hearing officer at the RO.  In pertinent part, the 
hearing officer determined that based on the veteran's 
testimony and the medical evidence of record, a 30 percent 
rating for the right knee disability was warranted effective 
from the date of service connection.  The Board notes that 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Consequently, the matter of a higher rating 
for service-connected right knee disability remained in 
appellate status.  

In an August 1994 rating decision, the veteran was granted a 
temporary total rating based on convalescence from July 26, 
1994 to September 30, 1994.  

In September 1996, the veteran testified at a personal 
hearing before a member of the Board at the RO.  In October 
1997, the Board denied service connection for Reiter's 
syndrome and remanded the issue of a higher rating for 
service-connected right knee disability to the RO.  

In an August 1999 rating decision, the RO confirmed and 
continued the assigned ratings for chronic conjunctivitis 
with mild meibomian dysfunction; duodenal ulcer disease; 
urethritis with urethral stricture; prostatitis with 
prostatodynia; herpes simplex virus; tinea versicolor; and 
atypical vascular headaches.  In August 1999, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  In September 1999, a notice of disagreement was 
received as to the issues of increased ratings for duodenal 
ulcer disease; prostatitis with prostatodynia; herpes simplex 
virus; and atypical vascular headaches.  Thereafter, in an 
August 2000 document, it appeared that the veteran limited 
his appeal as to the issues of increased ratings for duodenal 
ulcer disease; prostatitis with prostatodynia; and herpes 
simplex virus.  A statement of the case was never issued.  

In August 2000, entitlement to a temporary total rating was 
denied.  Thereafter, the veteran was notified of this 
decision and of his procedural and appellate rights.  

In an October 2000 rating decision, the veteran's disability 
rating for prostatitis with prostatodynia was increased to 20 
percent effective August 11, 2000; his disability rating for 
herpes simplex virus was increased to 10 percent effective 
August 11, 2000; and his 10 percent disability rating for 
duodenal ulcer disease was confirmed and continued.  
Thereafter, the veteran was notified of this decision and of 
his procedural and appellate rights.  

In a March 2001 rating decision, the veteran's 30 percent 
rating for his right knee disability was confirmed and 
continued; entitlement to a temporary total rating was 
established from October 10, 2000 to December 1, 2000; and 
entitlement to special monthly compensation was denied.  
Thereafter, the veteran was notified of this decision and of 
his procedural and appellate rights.  

The member of the Board who conducted the September 1996 
hearing left employment at the Board.  The veteran was 
thereafter scheduled for another hearing before a different 
member of the Board, but the veteran cancelled that hearing.  
In June 2001 correspondence, the veteran indicated that he 
did not want another hearing before a member of the Board.

The Board notes that the Court recently rendered a decision 
in Fenderson v. West, 12 Vet. App 119 (1999).  According to 
Fenderson, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  In this 
case, the RO granted a 30 percent rating for the veteran's 
service-connected right knee disability effective as of the 
effective date of service connection.  As such, the RO 
apparently did not find that staged ratings were warranted.  
However, when the RO considers the veteran's claim pursuant 
to this remand decision, the actual issue in appellate status 
is as shown on the front page of this remand decision, and 
the RO should consider staged ratings.

Finally, the Board notes that the issue of entitlement to a 
total disability rating for compensation purposed based on 
individual unemployability has been raised.  The Board refers 
this issue to the RO for appropriate action.


REMAND

In October 1997, the Board remanded the issue of a higher 
rating for service-connected right knee disability to the RO.  
The RO was instructed to obtain the veteran's recent 
treatment records and to have him afforded a VA orthopedic 
examination.  In addition, the Board specified that the 
directives of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) were 
to be followed.  

Currently, the veteran's representative maintains that the 
veteran was not afforded a VA examination in accordance with 
DeLuca.  Although the veteran was examined by VA in July 
1998, the examiner did not address any of the directives of 
DeLuca.  Moreover, the representative asserts that none of 
the supplemental statements of the case subsequent to the 
Board's remand decision which were dated in July 1999, April 
2000, September 2000, and March 2001, even mentioned DeLuca 
or VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Further, the representative and the veteran both assert that 
his right knee should be granted separate ratings based on 
his lateral instability and on his limitation of 
motion/painful motion due to arthritis per the directives of 
VAOPGCPREC 9-98 (Aug. 14, 1998), a precedent opinion of the 
General Counsel of VA which has also not been addressed.  

The representative points out that in the case of Stegall v. 
West, 11 Vet. App. 268 (1998), the Court held that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  In light of the foregoing, the 
representative asserts that this case must be remanded again.  

At the outset, the Board initially acknowledges the veteran's 
frustration with the length of time which has been involved 
in resolving his appeal.  This is apparent from 
correspondence of record.  However, the Board must duly 
consider the arguments advanced by the veteran's 
representative.  As such, the Board agrees that this case 
must be remanded for a new examination, consideration under 
DeLuca, and also for consideration of VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 
1998).

In reviewing the record, the Board notes that the veteran has 
undergone multiple surgical procedures on his right knee.  
The most recent procedures were performed in October 2000 
when he underwent an operative arthroscopy with chondroplasty 
of the medial femoral condyle, patellar shaving, and lysis of 
adhesions.  Thereafter, the veteran was not reexamined by VA, 
post-operatively.  In fact, there are no private medical 
evaluations dated after the surgery either.  

It appears from the record that the veteran may in fact have 
instability of the right knee as well as arthritis and 
limited/painful motion.  Therefore, the veteran may be 
entitled to separate ratings for arthritis and instability, 
as asserted by the veteran's representative.  In this regard, 
the Board would point out that, in the aforementioned 
precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knees may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, VA General Counsel has since held, that separate 
ratings are only warranted in these types of cases when the 
veteran has limitation of motion in his knees to at least 
meet the criteria for a zero-percent rating under Codes 5260 
or 5261, or (consistent with DeLuca and 38 C.F.R. §§ 4.45 and 
4.59) where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, at 204-7. 

In light of the foregoing, the veteran should be afforded 
another VA orthopedic examination in order to ascertain the 
current level of severity of his right knee disability in 
light of DeLuca, VAOPGCPREC 9-98 and 23-97, and all current 
medical records.  In addition, the veteran's multiple 
scarring on the right knee should also be evaluated to 
determine if any scarring is tender or painful on objective 
demonstration.  

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may adversely 
affect the outcome of the claim.  See 38 C.F.R. § 3.655.  The 
veteran is hereby informed of this pertinent regulation.  

With regard to a final matter, as noted in the introductory 
portion of this remand decision, in the August 1999 rating 
decision, in pertinent part, the RO confirmed and continued 
the assigned ratings for duodenal ulcer disease; urethritis 
with urethral stricture; prostatitis with prostatodynia; 
herpes simplex virus; and atypical vascular headaches.  In 
August 1999, the veteran was notified of this decision and of 
his procedural and appellate rights.  In September 1999, a 
notice of disagreement was received as to the issues of 
increased ratings for duodenal ulcer disease; prostatitis 
with prostatodynia; herpes simplex virus; and atypical 
vascular headaches.  Thereafter, in an August 2000 document, 
it appeared that the veteran limited his appeal as to the 
issues of increased ratings for duodenal ulcer disease; 
prostatitis with prostatodynia; and herpes simplex virus.  In 
an October 2000 rating decision, the veteran's disability 
rating for prostatitis with prostatodynia was increased to 20 
percent effective August 11, 2000; his disability rating for 
herpes simplex virus was increased to 10 percent effective 
August 11, 2000; and his 10 percent disability rating for 
duodenal ulcer disease was confirmed and continued.  However, 
since there was already a notice of disagreement of record, 
the matter of increased ratings remained in appellate status.  
AB.  

The Court has held that where notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case.  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Therefore, the RO should send the veteran a 
statement of the case as to the issues of increased ratings 
for prostatitis with prostatodynia, herpes simplex virus, and 
duodenal ulcer disease, in accordance with 38 U.S.C.A. § 7105 
and 38 C.F.R. §§ 19.29, 19.30.  The RO should also ensure 
that the veteran is not appealing the issue of an increased 
rating for atypical vascular headaches.  If he is appealing 
that issue, then it should be addressed in the statement of 
the case.

In a communication dated in May 2001, the veteran also 
requested consideration of an extraschedular rating.   

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's right knee.  In this regard, 
the Board notes that the RO has already 
obtained numerous private treatment 
records; however, any subsequent and more 
recent records, if in existence, should 
also be obtained.  The veteran should be 
requested to furnish information 
regarding any recent medical treatment 
for his right knee disability.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran 
should be informed that he may submit 
additional medical records, also, and the 
RO should afford him an opportunity to do 
so.  If any of the requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all outstanding records of medical 
treatment, the veteran should be afforded 
a VA orthopedic examination to determine 
the nature and extent of the veteran's 
right knee disability.  The claims file, 
to include all evidence added to the 
record pursuant to this REMAND, should be 
made available to, and be reviewed by, 
the examiner.  The examiner should 
conduct all indicated x-rays and 
laboratory tests.  The orthopedic 
examiner should indicate if the veteran's 
service-connected right knee disability 
is manifested by recurrent subluxation, 
lateral instability, and/or limitation of 
motion.  The orthopedic examiner should 
also be asked to determine whether the 
right knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly.  This 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also state if any scarring of the right 
knee is tender or painful on objective 
demonstration.  The examiner should 
further indicate what restrictions, if 
any, the veteran's disability places upon 
his ability to be employed.  The complete 
rationale for each conclusion reached 
should be set forth in a typewritten 
report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  The RO should readjudicate the 
veteran's claim for entitlement to a 
higher rating for service-connected right 
knee disability, in light of DeLuca, 
VAOPGCPREC 9-98 and 23-97, Fenderson, and 
all medical records and lay evidence.  
With regard to scarring, consideration 
should also be given to 38 C.F.R. § 4.118 
(2000) and Esteban v. Brown, 6 Vet. 
App. 259 (1995).  The RO should also 
address the veteran's request for 
extraschedular consideration under 
38 C.F.R. § 3.321 (2000).  If any action 
taken is adverse to the veteran, he 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

5.  The RO should send the veteran a 
statement of the case as to the issue of 
increased ratings for prostatitis with 
prostatodynia, herpes simplex virus, and 
duodenal ulcer disease, in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  The RO should ensure that 
the veteran is not appealing the issue of 
an increased rating for atypical vascular 
headaches.  If he is also appealing that 
issue, then it should be addressed in the 
statement of the case.  If the veteran 
perfects his appeal as to any issue by 
submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board, after 
ensuring that all appropriate development 
has been accomplished, including 
consideration of VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


